Order filed April 21, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00102-CV
                                  ____________

                         CHARLIE JONES, Appellant

                                        V.

    SOUTH WEST PAINT & BODY SHOP LP, B & B MAIN ST AUTO
              STORAGE, CITY OF BELLAIRE, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1056216

                                   ORDER

      The notice of appeal in this case was filed February 2, 2015. To date, the
filing fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before May 6, 2015. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM